USCA11 Case: 19-15082    Date Filed: 10/07/2020   Page: 1 of 5



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-15082
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60274-BB-1



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,



                                 versus



ALEX BERNADIN,

                                             Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 7, 2020)
          USCA11 Case: 19-15082       Date Filed: 10/07/2020    Page: 2 of 5



Before MARTIN, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:

      Alex Bernadin appeals the district court’s order sentencing him to 24-

months imprisonment for violating the terms of his supervised release. Bernadin

argues that his sentence is substantively unreasonable. After careful review, we

affirm Bernadin’s sentence.

                                          I.

      In 2017, Bernadin was sentenced to 21-months imprisonment followed by

three years of supervised release for possession with intent to distribute cocaine in

violation of 21 U.S.C. § 841(a)(1). His supervised release began in May 2018.

The terms of supervision required, among other things, that Bernadin not violate

the law, maintain lawful employment, support dependents, perform 50 community

service hours, and report to his probation officer.

      In March 2019, the district court signed a Petition for Warrant or Summons

for Offender Under Supervision, which alleged that Bernadin had violated the

terms of his supervised release in four ways: (1) failing to refrain from violating

the law by being charged with one count of attempted first-degree murder;

(2) failing to refrain from violating the law by being charged with one count of

possession of a firearm by a convicted felon; (3) failing to perform any of his 50

community service hours; and (4) failing to report to the probation officer. The


                                          2
          USCA11 Case: 19-15082       Date Filed: 10/07/2020    Page: 3 of 5



district court held a final revocation hearing, during which Bernadin admitted to

violations two, three, and four. The government withdrew the first violation.

Bernadin also admitted that the firearms violation arose from an altercation during

which he fired shots in the presence of the mother of one of his children. After

calculating the guideline range at 15 to 21 months imprisonment, the district court

imposed the statutory maximum 24-month sentence with no supervision to follow.

This is Bernadin’s appeal.

                                          II.
      We review the substantive reasonableness of a sentence imposed upon

revocation of supervised release for abuse of discretion, based on the totality of

circumstances. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007);

United States v. Sweeting, 437 F.3d 1105, 1106–07 (11th Cir. 2006) (per curiam).

The district court has discretion to impose a sentence outside the guideline range,

so long as the justification for the variance supports its degree. United States v.

Irey, 612 F.3d 1160, 1196 (11th Cir. 2010) (en banc). We vacate a sentence as

substantively unreasonable only if “we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” Id. at 1190 (quotation

marks omitted).


                                           3
          USCA11 Case: 19-15082       Date Filed: 10/07/2020    Page: 4 of 5



      Bernadin argues his 24-month sentence is substantively unreasonable

because the district court overemphasized the violent nature of his firearms

violation while failing to properly account for other aspects of his history and

characteristics, including the fact that he has a newborn baby, he works three jobs

to support his dependents, he obtained his GED while incarcerated, and he did not

have any disciplinary infractions while incarcerated. We disagree.

      Bernadin’s family obligations and work history are good arguments in favor

of a lower sentence. However, “it is within [the district court’s] discretion to

decide how much weight to give each of the § 3553(a) factors as long as it has not

committed a clear error of judgment.” United States v. Mateos, 623 F.3d 1350,

1368 (11th Cir. 2010). Here, the district court considered the factors emphasized

by Bernadin, but ultimately determined that the violent nature of Bernadin’s

firearms violation as well as his failure to perform a single hour of community

service in three years or report to probation as instructed outweighed them. The

court explained that it found the violence “disturbing” and expressed concern that

Bernadin was “continuing to engage in criminal conduct.” We cannot say this

constitutes an abuse of discretion. See United States v. Fox, 926 F.3d 1275, 1282

(11th Cir. 2019) (“It is not an abuse of discretion to afford more weight to one of

the § 3553(a) factors.”). For this reason, and because Bernadin’s 24-month




                                          4
          USCA11 Case: 19-15082      Date Filed: 10/07/2020    Page: 5 of 5



sentence is a mere three months above the top-end of his guideline range, it is not

substantively unreasonable.

      AFFIRMED.




                                         5